     Case 1:18-cv-11072-GHW-RWL Document 319 Filed 06/04/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

       RUDERSDAL, EOOD, et al.      )              Case No. 1:18-cv-11072 (GHW-RWL)
                                    )
                                    )                   [rel. 1:19-cv-01762 (STAYED)
                 Plaintiffs,        )
                                    )
       v.                           )
                                    )
       PHILIP ROBERT HARRIS, et al. )
                                    )
                 Defendants.        )
                                                                                 6/4/2020
                                            ORDER

       This matter having come before this Court on Plaintiffs’ Uncontested Motion for Leave to

Serve Defendant VTB by Alternative Methods, the record herein, and good cause having been

shown, it is, this 4th day of June, 2020:

       ORDERED, that Plaintiffs’ Motion is hereby GRANTED; and it is further

       ORDERED, that Plaintiffs are granted leave to attempt service on Defendant VTB by any

and all of the following methods:

       (1) Service on VTB’s U.S. partner, Xtellus Capital Inc., at their offices in New York, New

           York through the Secretary of State of the State of New York;

       (2) Service by international registered mail on VTB’s banking offices in Belarus; and

       (3) Service by email to VTB’s First Deputy President and Chairman of VTB Bank

           Management Board, Mr. Yuri Soloviev in Russia at his verified VTB email address,

           yuri.soloviev@vtbcapital.com.

                                                   SO ORDERED.

                                                    6/4/2020
                                                   Magistrate Judge Lehrburger
                                                   United States District Court
cc: all parties and counsel of record via ECF      for the Southern District of New York
